DETAILED ACTION
The applicant’s amendment filed on February 25, 2022 was received.  Claims 1 and 18 were amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (hereinafter “Ma”) (Ma, Wenqing, et al. “Rechargeable Al-CO2 Batteries for Reversible Utilization of CO2.” Advanced Materials, vol. 30, no. 28, 2018, p. 1801152., already of record) in view of Archer et al. (hereinafter “Archer ‘234”) (U.S. Pub. No. 2015/0295234A1, already of record) and Archer et al. (hereinafter “Archer ‘967) (U.S. Pub. No. 2020/0216967A1, already of record).
Regarding claims 1, 3-5, 7, 11, 13, Ma teaches a rechargeable Al-CO2 battery with an Al foil anode, an ionic liquid electrolyte, and Pd-coated nanoporous gold pieces as a catalyst cathode (see pg. 1).
Ma acknowledges the use of carbon cathodes in Li-CO2 batteries (see pg. 1), but is silent as to a carbon cathode in an Al-CO2 battery.
 	Archer ‘234 teaches an Al-CO2 battery utilizing an Al anode and a porous cathode made by casting Ketjenblack with PVDF binder on a stainless steel current collector (see paragraph 70).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the porous carbon cathode of Archer ‘234 in place of the Pd-coated nanoporous gold cathode of Ma because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. 	Ma does not explicitly teach a redox mediator.
	Archer ‘967 teaches a carbon dioxide assisted metal-oxygen battery for CO2 capture and conversion into electrical energy wherein the electrolyte comprises a metal salt wherein the metal cation corresponds to the metal anode of the cell, e.g., an aluminum halide salt when the anode comprises aluminum metal (see paragraphs 25 and 30).  The teaching of an aluminum halide salt is understood to encompass salts such as AlBr3 and AlI3 in addition to AlCl3, as the halide elements are limited to fluorine, chlorine, bromine, iodine and astatine.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized AlBr3 or AlI3, as taught by Archer ‘967, together with the AlCl3 taught by Ma, because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art.  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
	Regarding claim 2, Ma teaches that the battery may be assembled in the form a coin-type cell having perforated holes as CO2 breath channels (see pg. 5).
	Regarding claim 6, Ma teaches that the electrolyte may include 1-ethyl-3-methylimidazolium chloride (see pg. 1).
	Regarding claims 8 and 17-20, Ma teaches that the charge and discharge of the Al-CO2 battery follows the reversible reaction 4Al + 9CO2 ↔ 2Al2(CO3)3 + 3C (see pgs. 4-5).
	Regarding claims 9, 10 and 12, although Ma, Archer ‘234 and Archer ‘967 do not explicitly teach the claimed capacity, energy density or energy efficiency, one of ordinary skill in the art would expect the battery of Ma, Archer ‘234 and Archer ‘967 to exhibit a similar capacity, energy density and energy efficiency because the battery of Ma, Archer ‘234 and Archer ‘967 is substantially identical to the claimed battery in terms of structure and composition.  It has been held by the courts that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP § 2112.01).
	Regarding claims 14-16, FIG. 1 of Archer ‘967 clearly illustrates the inflow and outflow of reactant gases supplied to the cathode as well as the inflow and outflow of reactant liquids and solids through the electrolyte.  Although the corresponding ports and reservoirs are not described, these components are commonly used in the art and it is well within the ambit of one ordinary skill in the art to provide appropriate structures to the battery of Ma, Archer ‘234 and Archer ‘967.
Response to Arguments
Applicant's arguments filed February 25, 2022 have been fully considered but they are not persuasive.
Applicant’s principal arguments are as follows:
Ma, Archer ‘234 and Archer ‘967 do not teach or suggest a redox mediator including a material that facilitates reduction of carbon dioxide.

In response to Applicant’s arguments, please consider the following comments:
A)	The instant disclosure establishes that a redox mediator can include an iodide salt, or a bromide salt, for example, aluminum iodide or aluminum bromide (see pg. 3, lines 18-19), wherein the ions I- and Br- facilitate the reduction of carbon dioxide (see pg. 6, lines 16-18).  Archer ‘967 teaches a carbon dioxide assisted metal-oxygen battery including an electrolyte comprising an aluminum halide salt.  Archer ‘967’s teaching of an aluminum halide salt is understood to encompass both aluminum iodide and aluminum bromide, as the only halide elements are fluorine, chlorine, bromine, iodine and astatine.  Archer ‘967 thus teaches a redox mediator including a material that facilitates reduction of carbon dioxide as claimed.  
It is noted that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727